
	

115 SRES 398 ATS: Supporting the observation of “National Girls & Women in Sports Day” on February 7, 2018, to raise awareness of and celebrate the achievements of girls and women in sports.
U.S. Senate
2018-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 398
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2018
			Mrs. Feinstein (for herself, Mr. Thune, Mr. Nelson, Ms. Collins, Ms. Warren, and Mr. Durbin) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the observation of National Girls & Women in Sports Day on February 7, 2018, to raise awareness of and celebrate the achievements of girls and women in
			 sports.
	
	
 Whereas athletic participation helps develop self-discipline, initiative, confidence, and leadership skills, and opportunities for athletic participation should be available to all individuals;
 Whereas, because the people of the United States remain committed to protecting equality, it is imperative to eliminate the existing disparities between male and female youth athletic programs;
 Whereas the share of athletic participation opportunities of high school girls has increased more than sixfold since the passage of title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) (referred to in this preamble as title IX), but high school girls still experience—
 (1)a lower share of athletic participation opportunities than high school boys; and (2)a lower level of athletic participation opportunities than high school boys enjoyed almost 50 years ago;
 Whereas female participation in college sports has nearly tripled since the passage of title IX, but female college athletes still only comprise 44 percent of the total collegiate athlete population;
 Whereas, in 1972, women coached more than 90 percent of collegiate women’s teams, but now women coach less than 50 percent of all collegiate women teams, and there is a need to restore women to those positions to ensure fair representation and provide role models for young female athletes;
 Whereas the long history of women in sports in the United States— (1)features many contributions made by female athletes that have enriched the national life of the United States; and
 (2)includes inspiring figures, such as Gertrude Ederle, Wilma Rudolph, Althea Gibson, Mildred Ella Babe Didrikson Zaharias, and Patty Berg, who overcame difficult obstacles in their own lives to— (A)advance participation by women in sports; and
 (B)set positive examples for the generations of female athletes who continue to inspire people in the United States today;
 Whereas the United States must do all it can to support the bonds built between all athletes to break down the barriers of discrimination, inequality, and injustice;
 Whereas girls and young women in minority communities are doubly disadvantaged because— (1)schools in minority communities overall have fewer athletic opportunities; and
 (2)the limited resources for athletic opportunities in those communities are not evenly distributed between male and female students;
 Whereas, with the recent passage of bills such as the Protecting Young Victims from Sexual Abuse and Safe Sport Authorization Act of 2017 (S. 534, 115th Congress), Congress has taken steps to—
 (1)protect female athletes from the crime of sexual abuse; and (2)empower athletes to report sexual abuse when it occurs; and
 Whereas, with the beginning of the 2018 Winter Olympics in South Korea, it is more important than ever to ensure the safety and well-being of athletes by protecting those athletes from the crime of sexual abuse, which has harmed so many young athletes within youth athletic organizations: Now, therefore, be it
		
	
 That the Senate supports— (1)observing National Girls & Women in Sports Day on February 7, 2018, to recognize—
 (A)the female athletes who represent schools, universities, and the United States in their athletic pursuits; and
 (B)the vital role that the people of the United States have in empowering girls and women in sports; (2)marking the observation of National Girls & Women in Sports Day with appropriate programs and activities, including legislative efforts to protect young athletes from the crime of sexual abuse so that future generations of female athletes will not have to experience the pain that so many female athletes have had to endure; and
 (3)all ongoing efforts to— (A)promote equality in sports and access to athletic opportunities for girls and women; and
 (B)support the commitment of the United States to expanding athletic participation for all girls and future generations of women athletes.
				
